Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1 and 3-6 are currently pending.
2.	Claim 2 is canceled.
3.	Claim 1 is currently amended.
4.	The 112(a) and 112(b) rejections to Claims 1 and 3-6 has been overcome.

Claim Interpretation
5.	The claimed language of “state information pieces” is only being interpreted to include temperature data.
6.	The claimed language of “only some of the plurality of state information pieces” is being interpreted to include a plurality of state information pieces.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasao (US 20180038414 A1), in view of Shigeru (JP 2003269447 A), and in further view of LeFebvre (US 20070152107 A1).
11.	Regarding Claim 1, Sasao teaches a state monitoring device of a railcar… the state monitoring device comprising (Sasao: [0049] "Thus, in particular, by applying the bearing 1 with a wireless sensor [state monitoring] to bearings used for machine tools, industrial machines, vehicles, and the like, the bearings, the machine tools, the industrial machines, the vehicles [railcar], and the like can be used for a long time while ensuring reliability."): 
A monitoring sensor provided… and configured to detect state information pieces of a machine part… (Sasao: [0034], [0038], and [0060] "The detection sensor 14 includes any one of [single] or a plurality of sensors [monitoring sensor] among various sensors that detect physical quantities [detect state information pieces] regarding the bearing body 5, which influence on the operation, performance, and the like of the bearing body 5, such as... a temperature sensor that detects the ambient temperature of the bearing body 5..."  Also, "When the detection information by the detection sensor 14 is a value in the normal region, the signal processing unit 15a transmits the detection information via the transmission processing unit 15b at a preset first transmission interval [at transmission interval]." Also, "When the internal temperature detected by the detection sensor 14 is a normal value and is lower than the threshold value T1, according to the characteristic diagram of FIG. 4, the transmission interval is set to f6 that is relatively-long." Note that Sasao teaches the plurality of state information pieces as detection information which includes temperature information. Although Sasao detects other information such a vibration information too, Sasao still detects a plurality of temperature information including ambient and internal temperatures of the bearing (from detection sensor 14) as described in [0034] and [0060].); 
A wireless transmission unit… and configured to wirelessly transmit signals at a transmission interval, the signals containing the state information pieces detected by the monitoring sensor (Sasao: [0035] and 0038] "Detection information by the detection sensor 14 [signals containing state information pieces] is transmitted by the wireless transmitting unit 15 [wireless transmission unit] via wireless communication [wirelessly transmit signals], and is received by a wireless receiving unit 50 provided in a receiving-side device, for example."); 
A power supply provided… and configured to supply electric power to the monitoring sensor and the wireless transmission unit (Sasao: [0007] "According to an aspect of the present invention, there is provided a bearing with a wireless sensor, the bearing including…  a power generation unit [power supply] that is provided in the bearing body and configured to provide electric power to the detection sensor [electric power to monitoring sensor], the transmission processing unit [wireless transmission unit], and the signal processing unit.");
And a storage unit provided… and configured to store the state information pieces, wherein (Sasao: [0071] "In this case, for example, a temperature-transmission interval function expressing a relation between a temperature and a transmission interval, which represents the characteristic line L illustrated in FIG. 4, is stored in the wireless transmitting unit 15 [storage unit], on the basis of the detection information from the detection sensor 14 [store state information pieces], a corresponding transmission interval is specified according to the temperature-transmission interval function, and the detection information is transmitted at the specified transmission interval."  Note that a skilled practitioner would recognize that, in order to process data, it is inherent that data must be stored at least temporarily.): 
The monitoring sensor is a bearing temperature sensor configured to detect temperature information pieces of a bearing of the bogie as the state information pieces (Sasao: [0034] "The detection sensor 14 includes any one of or a plurality of sensors among various sensors that detect physical quantities regarding the bearing body 5, which influence on the operation, performance, and the like of the bearing body 5, such as... a temperature sensor [monitoring sensor is temperature sensor] that detects the ambient temperature [detect temperature information pieces] of the bearing body 5..."); 
When it is determined that a monitored value… obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval (Sasao: [0043] "In the bearing 1 with a wireless sensor having the foregoing configuration, when the detection information detected by the detection sensor 14 [monitored value] is a normal value [not more than a threshold], the wireless transmitting unit 15 transmits the detection information at the first transmission interval [predetermined initial interval] having a relatively-long transmission interval."); 
When it is determined that the monitored value has exceeded the threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a narrow interval narrower than the initial interval (Sasao: [0044] "From this state, when an abnormality occurs in the bearing body 5, and the detection information of the detection sensor 14 [monitored value] is changed to a value of the attention calling region [exceeded threshold] from that of the normal region, the wireless transmitting unit 15 transmits the detection information at the second transmission interval whose transmission interval is shorter than the first transmission interval [narrower interval narrower than initial interval]."); 
The monitoring sensor detects the state information pieces at a sampling interval narrower than the initial interval (Sasao: [0038] "When the detection information by the detection sensor 14 [single monitoring sensor] is a value in the normal region, the signal processing unit 15a transmits the detection information via the transmission processing unit 15b at a preset first transmission interval. In contrast, when the detection information by the detection sensor 14 is a value in the attention calling region, the signal processing unit 15a transmits the detection information [detects state information pieces] via the transmission processing unit 15b at a second transmission interval [sampling interval] whose period is shorter than the first transmission interval [narrower than initial interval]."); -2-Application No. 16/466,269
In response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits only some of the plurality of state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit; and in response to the transmission interval being changed from the initial interval to the narrow interval, the plurality of state information pieces stored in the storage unit at the time of change of the transmission interval are wirelessly transmitted by the wireless transmission unit. (Sasao: [0041] "When each of various pieces of the detection information is transmitted, a threshold value is set for each of various pieces of the detection information, and the transmission interval [initial interval] may be changed for each piece of the detection information on the basis of a corresponding threshold value.  In addition, when a plurality of pieces of the detection information is collectively transmitted [transmit some of the state information], a threshold value is set for each of various pieces of the detection information, when any one of or a plurality of pieces of the detection information exceeds the threshold value or when a detection information evaluation value obtained by, for example, adding or multiplying detection information equivalent values that correspond to the plurality of pieces of the detection information exceeds the threshold value, the transmission interval may be changed according to the detection information [changed from initial interval to narrow interval], the detection information evaluation value, or the like, and the plurality of pieces of the detection information [transmits plurality of state information pieces] may be transmitted at the changed transmission interval." Note that a skilled practitioner would recognize that, in order to process data, it is inherent that data must be stored at least temporarily.  Also note that Sasao describes in [0038] and [0041], a plurality of state information is transmitted at an initial interval and a narrower interval. For the first condition, in response to the transmission interval being set to an initial interval, Sasao collectively transmits the state information pieces. Some of a plurality of state information is not explicitly defined in the present application. Therefore, a plurality of state information pieces is still equivalent to only some of a plurality of state information pieces. Although, not explicitly taught in Sasao, a skilled practitioner with a broad interpretation of transmitting only some of a plurality of state information pieces would still be able to conclude transmitting some of the plurality of state information pieces at the initial interval. Further, Sasao still transmits the plurality of state information pieces in response to the initial interval being changed to the narrow interval. In conclusion, Sasao does teach the condition where the preset first transmission interval transmits the plurality of the state information pieces. Sasao also teaches the condition where the transmission interval is changes to the second (narrower) transmission interval and the plurality of state information pieces are transmitted.).
Sasao fails to explicitly teach a state monitoring device of a railcar including a carbody and a bogie, the state monitoring device comprising: when it is determined that a monitored value including a temperature rise rate obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval; the storage unit has a capacity that stores at least the plurality of state information pieces detected by the monitoring sensor within the initial interval; the storage unit is configured to store the plurality of state information pieces that are state information pieces from the previously transmitted state information piece to the most lately transmitted state information piece; and in response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits only some of the plurality of state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit.
However, in the same field of endeavor, Shigeru teaches a state monitoring device of a railcar including a carbody and a bogie, the state monitoring device comprising (Shigeru: [Paragraph 1, Lines 1-5] "The present invention relates to a bearing device with a sensor, and detects an abnormality such as seizure or separation of the bearing from the temperature detected by a temperature sensor.  In particular, it is effective for determining abnormality of axle bearings such as railroad cars [railcars, including carbody and bogie] and automobile bearings such as mechanical equipment where the temperature of the bearings and the temperature of the sensor portion is affected by weather conditions such as outside temperature and wind and rain, and operating conditions."):
When it is determined that a monitored value including a temperature rise rate obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval (Shigeru: [Page 5, Paragraph 7, Lines 7-11] "The microcomputer, based on the difference [temperature rise amount] between the sensor detected temperature [temperature information pieces] stored in the first storage means M1 and the sensor detected temperature [temperature information pieces] stored in the second storage means M2, and the difference Δt between time t2 and time t1, calculate the rate of temperature rise [temperature rise rate]. The microcomputer determines whether or not the temperature increase rate [temperature rise rate] exceeds a preset threshold value, and if it exceeds, a driver or the like is notified by a display or an alarm.");
The storage unit has a capacity that stores at least the plurality of state information pieces detected by the monitoring sensor within the initial interval (Shigeru: [Page 5, Paragraph 7, Line 4] "The microcomputer stores the sensor detected temperature [stores plurality of state information pieces, from single monitoring sensor within initial interval] in the first storage means M1 [storage unit has capacity].");
The storage unit is configured to store the plurality of state information pieces that are state information pieces from the previously transmitted state information piece to the most lately transmitted state information piece (Shigeru: [Page 3, Paragraph 6, Lines 7-11] "The control means stores, in the first storage means, previously detected temperature information out of the temperature information obtained every predetermined time [store plurality of state information pieces from previously transmitted state information piece], and stores the temperature information detected after the predetermined time in the second storage means [store most lately transmitted state information piece]. After calculating the rate of change based on the previous temperature information and the subsequent temperature information, the subsequent temperature information is overwritten in the first storage means, and after a predetermined time, the next temperature information is stored in the second temperature information."); 
Sasao and Shigeru are considered to be analogous to the claim invention because they are in the same field of bearing monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao to incorporate the teachings of Shigeru to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing on vehicles such as a railcar.
	Sasao and Shigeru fails to explicitly teach in response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits only some of the plurality of state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit.
	However, in the same field of endeavor, LeFebvre teaches in response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits only some of the plurality of state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit (LeFebvre: [0053] "The periodicities of sampling and of reporting are controlled by the data control unit 23. Nevertheless, should the pads detect indications of fault or impending failure, the microprocessor on the pad may be programmed to switch on the radio which it controls and send an appropriate message [only some of state information data] via the radio to the data control unit 23. An example of such an event could be a sudden increase in temperature."  Also, "However, the burden of transmitting all the data that might be sampled in performing such monitoring is extremely large and, for the most part, detailed data is not significant. Preferably, only the observations which imply some fault or misbehavior are recognized.... It is a purpose of this invention to reduce the radio traffic between pads and data control unit so part of the data analysis is done at the pads and only relevant information [only some of the state information] is transmitted [initial transmission interval] to the data control unit from the pads for further analysis and recognition of faults."  Also, "It is important to minimize the data being sent because the data transmission may be priced by quantity, and there can be many rail cars sending data. Nevertheless, the data control unit will schedule the sending of an "all's well" message [only some of the plurality of state information] at suitable intervals [in response to initial interval] should nothing be amiss." Note that LeFebvre teaches collecting sensor data that includes temperature values as detailed data and sends reports to the data control unit. As taught in [0035] of LeFebvre, when a fault or impending failure is detected, a message is transmitted that the temperature has increased. Although the detailed temperature data is not transmitted, the message sent to the data control unit is still data about the temperature. The state information pieces are interpreted as temperature data. Therefore, a message about a temperature increase is equivalent to state information data. LeFebvre does not transmit the detailed data, but rather just temperature message data because it provides the benefit of minimizing the data being sent to save resources but still determine a potential fault on a plurality of railcars.).
Sasao, Shigeru, and LeFebvre are considered to be analogous to the claim invention because they are in the same field of monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao and Shigeru to incorporate the teachings of LeFebvre to transmit different amounts of data because it provides the benefit of monitoring train systems to detect poor performance and to continually service the trains without the burden of transmitting all the data that might be sampled.
12.	Regarding Claim 3, Sasao, Shigeru, and LeFebvre remains as applied above in Claim 1, and further, Shigeru teaches the monitored value further includes a temperature rise amount obtained from the temperature information pieces (Shigeru: [Page 5, Paragraph 7, Lines 7-9] "The microcomputer, based on the difference [temperature rise amount] between the sensor detected temperature [temperature information pieces] stored in the first storage means M1 and the sensor detected temperature [temperature information pieces] stored in the second storage means M2…”).
13.	Regarding Claim 4, Sasao, Shigeru, and LeFebvre remains as applied above in Claim 3, and further, Sasao teaches a communication interval determining unit configured to determine a magnitude relation between the monitored value and the threshold and determine the transmission interval of the wireless transmission unit (Sasao: [Page 4, Paragraph 7, Lines 3-5] "The signal processing unit 15 [commination interval determining unit] a compares [determine magnitude relation] a threshold set in advance for each type of detection information [monitored value] with the detection information detected by the detection sensor 14.").
	Sasao fails to teach when at least one of a load of the bearing and a rotational speed of the bearing increases, the communication interval determining unit increases the threshold.
	However, in the same field of endeavor, Shigeru teaches when at least one of a load of the bearing and a rotational speed of the bearing increases, the communication interval determining unit increases the threshold (Shigeru: [Page 7, Paragraph 1, Lines 7-8 and 12-14] "The detection signal of the rotation speed sensor 32 is processed by the rotation speed detection circuit to be a speed signal. Based on the speed signal, the threshold setting circuit 44 determines the alarm threshold....With the determination circuit having such a configuration, the alarm threshold of the temperature for abnormality detection can be changed in real time according to the change of the rotation speed of the axle, so that not only the high speed rotation but also the abnormality of the bearing occurring at the low speed rotation can be detected.").
Sasao, Shigeru, and LeFebvre are considered to be analogous to the claim invention because they are in the same field of bearing monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao and Shigeru to incorporate the teachings of LeFebvre to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing to prevent damage or failure.
14.	Regarding Claim 5, Sasao, Shigeru, and LeFebvre remains as applied above in Claim 3, and further, Sasao teaches when a rotational speed of the bearing is zero, the wireless transmission unit stops wireless transmission of the temperature information pieces (Sasao: [0047] "Thus, when it is predicted that the detection information [temperature information, rotational speed] is not changed significantly toward the abnormal value [rotational speed of bearing is zero] even if the transmission interval of the detection information is relatively long, the transmission interval of the detection information is made longer, and thus, the reduction in power consumption and the like in the wireless transmitting unit 15 can be achieved." Note that when the detection information is not changed closer to an abnormal value, the transmission interval increases.  A skilled practitioner would recognize that the transmission interval increases, and does not have a limit to the increased interval.  Therefore, the wireless transmission unit can increases the transmission intervals [stops wireless transmission] because it provides the benefit of the reduction in power consumption.).
15.	Regarding Claim 6, Sasao, Shigeru, and LeFebvre remains as applied above in Claim 1, and further, Sasao teaches a diagnosing unit configured to diagnose a state of the machine part based on the data pieces stored in the second storage unit (Sasao: [0066] "Then, the signal processing unit 15a [diagnosing unit] compares the acquired detection information of the detection sensor 14 with the threshold values sequentially [diagnose state of machine part], and determines which temperature range partitioned by the threshold values T1 to T6 the detection information exists. In other words, the signal processing unit 15a determines that the detection information is smaller than T1, or T6 or larger, or determines between which threshold values among T1 to T6 the detection information exists (Step S12)." Note a skilled practitioner would recognize that, in order to process data, it has to be stored at least momentarily.).
	Sasao fails to explicitly teach a second storage unit provided at the carbody and configured to store data pieces of the signals transmitted from the wireless transmission unit.
	However, in the same field of endeavor, LeFebvre teaches a second storage unit provided at the carbody and configured to store data pieces of the signals transmitted from the wireless transmission unit (LeFebvre: [0024] and [0038] "Mounted on the railcar body [provided at the carbody], preferably at a point at about midway between the two railcar trucks is a data control unit 23 [wireless transmission unit] also having a radio/receiver which has the ability to communicate with the radios on the pads 4 on its own railcar together with a microprocessor whose functions will be described hereinafter. The data control unit 23 is linked by cable 23a to a communications device 24 [second storage unit] shown herein as being on top of the railcar, although other positions may be appropriate, depending on factors such as the type of car to which the invention is applied."  Also, "As a conduit, the data control unit 23 passes messages on to the communications device 24 for onward transmission to the locomotive or to other remote receivers and receives, in turn, for the purpose of its own analysis and distribution to the pads, when appropriate, information or instruction as, for example, from the locomotive or from other remote sources." Note a skilled practitioner would recognize that, in order to process data, it has to be stored at least momentarily.).
Sasao, Shigeru, and LeFebvre are considered to be analogous to the claim invention because they are in the same field of bearing monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao and Shigeru to incorporate the teachings of LeFebvre to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing to prevent damage or failure.

Response to Arguments
16.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
17.	First, the applicant argues that “Sasao does not condition transmission of the plurality of pieces of the plurality of pieces of detection information on ‘the transmission interval being changed from the initial interval to the narrow interval’” and “Sasao merely discloses that each piece of the detection information may be transmitted separately, or alternatively a plurality of pieces of the detection information may be collectively transmitted. Sasao mentions nothing about a condition for choosing one of those two alternatives.”
	In response to the first allegation, the examiner respectfully disagrees. As described in [0038] and [0041] of Sasao, a plurality of state information is transmitted at an initial interval and a narrower interval. For the first condition, in response to the transmission interval being set to an initial interval, Sasao collectively transmits the state information pieces. Some of a plurality of state information is not explicitly defined in the present application. Therefore, a plurality of state information pieces is still equivalent to only some of a plurality of state information pieces. Although, not explicitly taught in Sasao, a skilled practitioner with a broad interpretation of transmitting only some of a plurality of state information pieces would still be able to conclude transmitting some of the plurality of state information pieces at the initial interval. Further, Sasao still transmits the plurality of state information pieces in response to the initial interval being changed to the narrow interval. In conclusion, Sasao does teach the condition where the preset first transmission interval transmits the plurality of the state information pieces. Sasao also teaches the condition where the transmission interval is changes to the second (narrower) transmission interval and the plurality of state information pieces are transmitted.
18.	Second, the applicant argues that “Sasao fails to teach or suggest collectively transmitting a plurality of pieces of detection information all of which are detected by the same monitoring sensor.”
	In response to the second allegation, the examiner respectfully disagrees.  Sasao teaches the plurality of state information pieces as detection information which includes temperature information. Although Sasao detects other information such a vibration information too, Sasao still detects a plurality of temperature information including ambient and internal temperatures of the bearing (from detection sensor 14) as described in [0034] and [0060].
19.	Third, the applicant argues that “LeFebvre teaches that the sensor data (“detailed measurements”) are analyzed at the bearing adapter pad but are not transmitted to the data control unit. This means that LeFebvre transmits none of the detected information pieces.” Additionally, the applicant argues that “after the bearing adapter pad analyzes the data, it periodically sends reports back to the bearing adapter pad and those reports includes the status information (e.g. abnormality presence/absence) but do not include the detected measurement data” and “if this teaching of LeFebvre were to modify Sasao, Sasao would no longer transmit any of the pieces of the detection information, at any time.”
	In response to the third allegation, the examiner respectfully disagrees.  LeFebvre teaches collecting sensor data that includes temperature values as detailed data and sends reports to the data control unit. As taught in [0035] of LeFebvre, when a fault or impending failure is detected, a message is transmitted that the temperature has increased. Although the detailed temperature data is not transmitted, the message sent to the data control unit is still temperature data. The state information pieces are interpreted as temperature data. Therefore, a message about a temperature increase is equivalent to state information data. LeFebvre does not transmit the detailed data, but rather just temperature message data because it provides the benefit of minimizing the data being sent to save resources but still determine a potential fault on a plurality of railcars. Because the message reports about the temperature are also temperature data, LeFebvre would still transmit only some of the plurality of data collected in response to the interval being set to send the data to the data control unit.
20.	Sasao (US 20180038414 A1), in view of Shigeru (JP 2003269447 A), and in further view of LeFebvre (US 20070152107 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
21.	Claims 1 and 3-6 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
23.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Smedley (WO 2004024531 A1)
Kameyama (EP 3309682 A1)

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663